United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-41136
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ADRIAN ARREDONDO-RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:06-CR-282-ALL
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Adrian Arredondo-Rodriguez appeals from his guilty plea

conviction and 46-month sentence for being an alien found

unlawfully in the United States after deportation and following a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326.   Arredondo-Rodriguez argues that his sentence “is

contrary to [United States v. Booker, 543 U.S. 220 (2005)] and

unreasonable as a matter of law.”   He contends that this court’s

post-Booker decisions have effectively reinstated the mandatory

guideline scheme condemned by Booker and further argues that,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-41136
                                  -2-

post-Booker, a district court in imposing sentence should be

allowed to disagree with policy decisions of the Sentencing

Commission.

       Post-Booker, appellate courts are to review sentences for

reasonableness.    Booker, 543 U.S. at 261-63; United States v.

Mares, 402 F.3d 511, 518 (5th Cir. 2005).    “If the sentencing

judge exercises her discretion to impose a sentence within a

properly calculated Guideline range, in our reasonableness review

we will infer that the judge has considered all the factors for a

fair sentence set forth in the Guidelines.”     Mares, 402 F.3d at

519.    “Given the deference due the sentencing judge’s discretion

under [Booker], it will be rare for a reviewing court to say such

a sentence is ‘unreasonable.’”    Id.   Arredondo-Rodriguez

identifies no error in the guidelines calculations, and he was

sentenced at the low end of the applicable guidelines range.

We conclude that Arredondo-Rodriguez’s sentence was reasonable.

See id. at 519-20.

       Arredondo-Rodriguez’s constitutional challenge to § 1326(b)

is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).    Although Arredondo-Rodriguez contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.     See United States v. Garza-Lopez, 410
                          No. 06-41136
                               -3-

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Arredondo-Rodriguez properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     The judgment of the district court is AFFIRMED.